Title: From John Adams to Boston Patriot, 10 April 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, April 10, 1809.
				
				I was glad to see in your paper of the 7th of this month, the extract from the Baltimore Federal Republican, for many reasons, which may be explained in due time; one or two may be stated now.1. I was pleased with the candid acknowledgment,
that  “Mr. Adams never was a favorite with the leading
men of the federal party." The words leading men will require some explanation and some limitations and restrictions, which may hereafter appear. But in general, this
is a truth which 1 have known for twenty years, though
it has never been publicly avowed, to my knowledge,
till now.2. I am happy to see what I consider as an acknowledgment, that my unpardonable sin against the federal
party, or rather against those leading men, was the peace
with France in 1800: an event which has given this
country eight years of its most splendid prosperity. The
writer mentions the mission to France in 1799, as a measure which brought odium and ridicule on my administration. If you will allow me a little room in your Patriot,
I may hereafter produce proofs to the satisfaction of the public, that this measure was neither odious nor ridiculous. At this time I will only send you a communication from Gen. Washington, by which it will appear
that the subject was not seen by that great ornament of
his country in the same light in which this writer sees it.
Mount Vernon, 1st Feb. 1799.
Dear Sir,
The letter herewith enclosed, from Mr. Joel Barlow,
though of old date, came to my hands only yesterday. I
have conceived it to be my duty to transmit it to you
without delay and without a comment, except that it
must have been written with a very good or a very bad
design—which of the two, you can judge better than I.
For, from the known abilities of that gentleman, such a
 letter could not be the result of ignorance, in him, nor
from the implications which are to be found in it, has it
been written without the privity of the French Directory—It is incumbent on me to add, that I have not been in
the habit of corresponding with Mr. Barlow. The letter
now forwarded is the first I ever received from him: and
to him I have never written one. If then you should be
of opinion that his, is calculated to bring on negociation
upon open, fair and honorable ground, and merits a reply, and will instruct me as to the tenor of it, I shall with
pleasure and alacrity obey your orders: more especially if
there is reason to believe that it would become a mean,
however small, of restoring peace and tranquility to the
United States, upon just, honorable and dignified terms,
which I am persuaded is the ardent desire of all the friends
of this rising Empire. With great consideration and respect, I have the honor to be, dear sir, your most obedient
and very humble servant.
G. WASHINGTON.J. Adams, President of the United States. The letter from Mr. Barlow, enclosed in General
Washington’s, is in these words:
Paris, 2d Oct. 1798.Sir,On hearing of your late nomination as Commander in
Chief of the American armies, I rejoice at it, not because
I believe the war which that nomination contemplates is
yet inevitable, and that it will furnish an occasion for a
farther display of your military talents, but because it may
enable you to exert your influence to a greater effect, in
preventing the war, by becoming more the centre of information than you could be in your retirement, you will
be better able to judge of the dispositions of both countries
and to offer such counsels to your government as may
tend to remove the obstacles that will oppose themselves
to a reconciliation—Were you now President of the
United States, I should not address you this letter, because, not knowing my inclination for the tranquility of a
retired life, you might think that I was seeking a place, or
had some farther object in view, than the simple one of
promoting peace between the two republics. But I hope,
under present circumstances, that you will believe my
motive to be pure and unmixed, and that the object of
my letter is to call your attention to the true state of
facts.Perhaps few men, who cannot pretend to have been in
the secrets of either government, are in a better situation
than myself to judge of the motives of both; to assign
the true causes, and trace out the progress of their unhappy misunderstanding, or to appreciate their present dispositions, pretensions and wishes. I am certain there is
none who labors more sincerely for the restoration of harmony, upon terms honorable to the United States and
advantageous to the cause of liberty.
I will not in this place, go over the history of past
transactions. It would be of little use.—The object is to
seize the malady in its present state and try to arrest its
progress. The dispute at this moment may be characterized simply and literally speaking, a misunderstanding.—I cannot persuade myself to give it a harsher name, as it applies to either government. It is clear that neither of
them has an interest in going to war with the other, and
I am equally convinced that neither of them had the inclination; that is, I believe the balance of inclination as
well as of interest, on both sides, is in favor of peace. But
each government, though sensible of this truth with respect to itself, is ignorant of it, with respect to the other.
Each believes the other determined on war, and ascribes
all its conduct to a deep-rooted hostility. The least they
can do therefore under this impression, is to prepare for an
ever which they both believe inevitable, while they both
wish to avoid it. But by what fatality is it that a calamity so dreadful must be rendered inevitable because it is
thought so? Both governments have tongues and both
have ears. Why will they not speak? Why will they not listen? The causes that have hitherto prevented them
are not difficult to assign. I could easily explain them,
as I believe, to the satisfaction of both parties and without
throwing so much blame on either government, as each
of them at present ascribes to the other. But I will avoid speaking of any past provocation on either side. The
point that I wish to establish in your mind is, that the French Directory is at present sincerely desirous of restoring harmony between this country and the United
States, on terms honorable and advantageous to both parties. I wish to convince you of this, and thro’ you,
the American government, because that government being desirous of the same thing, would not fail to take such
steps as would lead immediately to the object.In offering you my proofs of the present disposition on
this side, you will permit me to observe, that some of them
are from their nature incapable of being detailed, and
others improper to be trusted to the casualties of a letter.—But I will mention a few that are ostensible, and so far
as they go undeniable. First, the Directory has declared
that it will receive and treat with any Minister from
America, who shall appear to be sent with a sincere intention of treating and terminating existing difficulties. I have no doubt but this was the intention when the last
Envoys were sent; but from some unfortunate circumstances the Directory did not believe it. Second, as a
preliminary, it has been declared that in the negociation
there shall be no question of loans of money, or apologies
for offensive speeches pronounced by the executive on
either side. Third, all commissions given to privateers in
the West-Indies are recalled, and when new commissions
are issued, the owners and commanders are to be restricted
under bonds, to the legal object of capture.—Fourth, an
embargo that was laid on American ships within the republic, in consequence of a report that war had been begun on the part of the United States, was taken off as
soon as it was ascertained that such war had not been begun. And a new declaration was at the same time sent
to America of the wishes of France to treat. These facts
will doubtless come to your knowledge through other
channels, before you receive this letter. But there are
other facts which in my mind are equally clear, though
to you will be destitute of corroborating circumstances
and must rest on my own information and opinion. 1st.
That this government contemplates a just indemnity for
spoliations on American commerce, to be ascertained by
commissioners in a manner similar to the one prescribed
in our treaty with England. 2d. That the legislation
will soon be changed here with respect to neutrals, and
that all flags will be put on the footing of the law of nations. 3d. That a public agent would have been named
and sent to Philadelphia soon after Mr. Gerry’s departure,
were it not for the apprehensions that he would not have
been received. There was a doubt whether the American government would not have already taken such measures of hostility as to be unwilling to listen to terms of
accommodation, and the Directory did not choose to
risque the chance of seeing its offers refused. 4th. That
the Directory considers these declarations and transactions as a sufficient overture on its part. That it has retreated to an open ground that is quite unsuspicious.
That a refusal on the part  of the American government 
to meet on this ground, will be followed by immediate
war, and that it will be a war of the most terrible and
vindictive kind.This, sir, is my view of the present state of facts.
Should it make that impression on your mind, which I desire for the sake of humanity that it may, you will judge
whether it does not comport with the independence of
the United States and the dignity of their government,
to send another minister to form new treaties with the
French republic. In a war there is clearly nothing to be
gained by us, not even honor.—Honor indeed may be
saved by war, and so it may be by negociation. But the
calamities inseparable from a war of this kind, and under
present circumstances, would be incalculable. I do not
say that the United States or any portion of them would
be conquered; but they would sacrifice great numbers of
their best citizens, burthen themselves with four times
their present debt, overturn the purest system of morals,
and lose the fairest opportunity that ever a nation had of
rising to greatness and happiness on the basis of liberty.Were I writing to a young General, whose name was
still to be created, I might deem it useless to ask him to
stifle in its birth a war on which he had founded his hopes
of future honors. But you, sir, having already earned
and acquired all those that can render a man great and
happy, can surely have no object of ambition but to render your country so. To engage your influence in favor
of a new attempt at negociation, I thought it only necessary to convince you that such an attempt would be well
received here, and probably attended with success. I can
do no more than assure you that this is my sincere opinion, and that my information is drawn from unsuspected
sources.I am not accustomed to interpose my advice in the administration of any country, and should not have done it
now, did I not believe it my duty as a citizen of my own,
and a friend to all others. I see two great nations rushing on each others bayonets, without any other cause of
contention but a misunderstanding. I shudder at the prospect and wish to throw myself between the vans, and
suspend the onset, till a word of explanation can pass. I
hope my letter will have thrown some light upon the
subject; but if it shall not, I hope you will excuse the attempt, for you know my zeal is honest. I have the honor to be, sir, / With great respect, / Your most obedient and
/ Most humble servant,
	Joel Barlow.To Gen. Washington.Neither Mr. Barlow’s letter nor General Washington’s
opinion would have influenced me to nominate a minister,
if I had not received abundant assurances to the same effect
from regular diplomatic sources. I, however, considered
General Washington’s question whether Mr. Barlow’s
was written with a very good or a very bad design; and
as with all my jealousy I had not sagacity enough to discover the smallest room for suspicion of any ill design, I
frankly concluded that it was written with a very good
one. From General Washington’s letter it appears, 1st.
That it was his opinion that the restoration of peace upon
just, honorable and dignified terms, was the ardent desire of all the friends of this rising empire. 2d. That he
thought negociation might be brought on, upon open, fair and honorable ground. 3d. That he was so desirous
of peace, that he was willing to enter into correspondence with Mr. Barlow, a private gentleman, without any visible credentials or public character, or responsibility to
either government, in order to bring on a public negociation. Gen. Washington, therefore, could not consider
the negociation odious.
				
					John Adams.
				
			
			